Citation Nr: 0206275	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Andrea Zigman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 until September 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

This matter has been before the Board on two prior occasions.  
In September 1977, the veteran's claim of entitlement to 
service connection for residuals of a neck injury was denied.  
In September 1999, the veteran's claim was reopened and a 
remand was ordered to accomplish further development.  The 
remand instructions were satisfactorily adhered to, and the 
file has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed cervical disorders to be 
causally related to active service.


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the record reveals that the veteran's claim of 
service connection for residuals of a neck injury was first 
considered and denied by the RO in April 1975.  The veteran 
appealed that decision.  That appeal culminated in a Board 
decision denying the claim in September 1977.  In March 1995, 
the veteran submitted new evidence and requested that his 
claim of service connection for residuals of a neck injury be 
reopened.  By rating decision in April 1995, the RO denied 
that request.  The veteran disagreed with that decision and 
initiated an appeal.  In September 1999, the matter once 
again came before the Board.   At that time, the Board found 
that new and material evidence sufficient to reopen the claim 
had been presented.  The Board proceeded to remand the case 
to the RO for further development.  Specifically, the RO was 
instructed to obtain any medical records pertaining to 
treatment for a neck disorder, and to associate any such 
records with the claims file.  A report of contact dated 
August 2001 reveals that the veteran was contacted and that 
he stated that he was unaware of any sources of evidence not 
already of record.  With no further development to 
accomplish, the claims file was returned to the Board.    

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in August 1995, and 
supplemental statements of the case issued in May 1996, 
November 1996, March 1999, and August 2001.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  For example, pursuant 
to the Board's remand instructions in September 1999, the RO 
contacted the veteran to determine whether there were any 
additional records of treatment for a neck disorder.  An 
August 2001 report of contact confirmed the inquiry and 
revealed that the veteran denied the existence of any 
additional evidence.  

Further regarding the VCAA, the Board observes that the 
veteran was afforded a VA examination in September 1997 in 
connection with his claim.  Moreover, the evidence associated 
with the claims file includes private treatment reports dated 
April 1989 through September 1995 from Over the Rhine Family 
Care, and dated March 1995 from occupational therapist K.K.  
The therapist's report was followed by a letter of 
clarification dated May 1996.  Finally, a transcript of the 
veteran's February 1996 hearing before the RO is of record.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

 "Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Further pertinent laws and regulations provide that where a 
veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001) ; 38 C.F.R. §§ 3.307, 
3.309 (2001).  However, in this case, the veteran was on 
active duty for only one month and 21 days.  

Factual background

Service medical records

The veteran's enlistment examination and report of medical 
history did not note any abnormalities of the neck.  While in 
service, in August 1974, the veteran complained of neck pain.  
In a treatment report dated August 13, 1974, the veteran 
stated that he had fallen on his right side, and that it hurt 
to move his neck.  Decreased range of motion was noted as to 
the right side of the veteran's neck.  There was also 
decreased motion with respect to the veteran's right shoulder 
and arm.  Muscle spasm was noted.  X-rays of the cervical 
spine were reported to be normal.  The diagnostic impression 
was torticollis - muscle spasm.  Complaints of neck pain 
continued.  On August 16, 1974 the veteran stated that he 
could not sleep due to his neck pain.  

The service medical records next show that on August 19, 
1974, the veteran reported for treatment holding his neck 
rigid.  The examiner stated that he could not otherwise find 
any objective neurological findings and it was decided that 
he would be given one week of physical therapy for traction 
and range of motion exercises.  On physical therapy 
consultation, the veteran exhibited marked limitation of 
motion in the cervical area especially when the veteran 
turned to the left.  There was tenderness of the right upper 
trapezius and sternocleidomastoid.  No objective neurological 
problems were detected.  Treatment involved hot packs and 
cervical traction as well as physical therapy.  

A physical therapy treatment report dated August 26, 1974 
revealed that the veteran's neck was responding to hot packs 
and traction, and that the veteran noted improvement in his 
condition.  However, the veteran stated that after performing 
yard work and guard duty over the previous weekend, his 
condition had worsened.  At the orthopedic clinic that same 
day, the examiner noted that the veteran held his head in a 
specific position with very controlled movement of the head.  
The rest of the physical examination to include neurological 
examination was noted to be within normal limits as well as 
on x-ray.  The assessment was that the veteran did not 
demonstrate any significant findings to support any major 
orthopedic condition although it was reported that he may 
have had some spasm of the neck muscles.  Physical therapy 
was extended for five more days.  

The service medical records further show that on September 3, 
1974, physical therapy, the veteran's active range of motion 
for his neck and upper extremities was within normal limits.  
There was mild tenderness on palpation of the right trapezius 
and cervical musculature.  It was further noted that there 
was minor weakness in the veteran's right upper extremity, as 
compared to his left.  There was no numbness or tingling of 
the upper extremities.  A September 4, 1974 treatment note 
indicates that the veteran continued to complain of neck 
spasm but no significant findings were reported by 
orthopedics.  

VA examinations

The veteran was examined by VA in March 1975.  At that time 
the veteran complained of neck pain, as well as stiffness in 
the morning.  The veteran stated that when he raised arms 
above his head he experienced a sharp pain in the right side 
of his neck.  The veteran also complained of right temporal 
headaches.  Examination of the cervical spine revealed no 
tenderness, no abnormal curvatures, no muscle spasm, no loss 
of motion, and no other abnormalities.  A March 1975 x-ray of 
the cervical spine was reported to be unremarkable.  The 
veteran was diagnosed with symptomatic residuals of an old 
neck injury, with psychophysiologic overlay.  

In November 1976, the veteran was again examined by VA 
concerning a neck disorder.  The veteran presented with 
complaints of pain in the neck extending up into the right 
temporal area and extending down his back between the 
shoulder blades.  The veteran further stated that he 
frequently had severe headaches.  Upon physical examination, 
general sensation was intact throughout without any 
noticeable deficits in any modality.  Muscular development 
was quite good, symmetrical without any focal tenderness, 
fasciculations or atrophy.  The veteran's strength was 
excellent.  Cranial nerves revealed no deficits as to any 
function.  Deep tendon reflexes were symmetrical throughout.  
The examiner noted that, despite complaints of pain, there 
was no unusual structure palpable, and that the muscular 
tension appeared symmetrical bilaterally.  In his impression, 
the examiner stated that there was no evidence of neurologic 
deficit, and that there was a possibly a history of tension 
headache, post-traumatic.  

Most recently, the veteran was examined by VA in September 
1997.  The veteran gave a history ongoing neck pain.  He 
stated that, while in service, he was running during physical 
training and fell down.  He fell on his right side, and other 
runners subsequently fell on top of him.  The veteran stated 
that ambulation and movement of his right-sided joints were 
painful, and limited him in his daily activities.  Physical 
examination revealed the following range of motion with 
regard to the veteran's neck: flexion to 30 degrees; 
extension to 10 degrees; and left and right abduction to 20 
degrees.  The veteran's right elbow showed lateral and medial 
epicondylar tenderness on palpation, as well as reduced 
strength for both flexion and extension of grade 4/5.  The 
veteran also had a slightly reduced range of motion for 
supination.  The veteran was diagnosed with cervical 
osteoarthritis.  Additionally, x-rays taken in conjunction 
with the examination showed mild degenerative disc disease 
from C4 through C6. 

In a February 1998 addendum to the September 1997 
examination, the VA examiner addressed whether the veteran's 
present cervical disorders were related to active service.  
The examiner opined that there was no nexus between the 
veteran's present condition and any incident of service.  In 
arriving at that conclusion, the examiner relied on the prior 
VA examination conducted in March 1975 and associated x-ray, 
which revealed the veteran's neck to be normal.  In this 
addendum the examiner noted the veteran's diagnosis to be 
cervical osteoarthritis, not service connected.

Private medical records

The file contains treatment reports dated from April 1989 
through September 1995 from Over the Rhine Family Care.  
Reports dated May 1994 and October 1994 revealed complaints 
of muscle spasms in the neck.  The latter report also 
reflected stiffness in the veteran's right arm.  A November 
1994 report revealed findings of mild tenderness, right 
cervical, and right shoulder tenderness, superior aspect.  
Cervical strain was diagnosed.  Additionally, treatment 
reports dated June 1994, December 1994, January 1995 and 
February 1995 all contained impressions of cervical strain.  
The January 1995 report indicated the strain to be severe.  

Also of record is a Physical Capabilities Evaluation, 
completed by occupational therapist K.K. in March 1995.  In 
that evaluation, it was noted that the veteran was incapable 
of climbing, bending, stooping and reaching above right 
shoulder level.  He was occasionally able to reach about left 
shoulder level.  The report noted that the veteran had 
limitation of motion in his right upper extremity, especially 
with respect to the shoulder and elbow, and overall hand 
function above his neck.  The veteran reported an increase 
pain upon any exertion or activity.  The veteran was 
diagnosed with muscle spasms, and K.K. stated that, in her 
opinion, this problem related to the veteran's injury in 
service.   The basis for that opinion was the report of 
medical history as stated by the veteran.  

In May 1996, K.K. submitted an additional statement to 
clarify the Physical Capabilities Evaluation completed in 
March 1995.  The May 1996 statement reiterated that the 
veteran's muscle spasms and cervical strain were related to 
the injury that he sustained in active service.  K.K. noted 
that the veteran had described the symptoms that he had 
initially suffered as a result of his in-service injury, and 
that in her professional opinion, his current diagnosis 
relates to that earlier injury.  She added that the veteran's 
injury is consistent with the fall that occurred during 
service.  K.K. further stated that she had reviewed the 
veteran's military records, and that those documents further 
confirm her conclusion that there is a nexus between his 
present neck disorder and his active service.  

Hearing transcript

The veteran testified before the RO in February 1996.  At 
that time, the veteran described his injury during service.  
The veteran explained that during a running exercise, he was 
forced to jump over a tree branch.  While doing so, his boot 
got caught and he fell.  The veteran stated that several 
others fell on top of him.  After falling he was taken to the 
hospital and was given therapy for weeks to alleviate muscle 
spasms in his neck.  The veteran stated that he had 
experienced difficulties with his neck from that time on.  He 
further testified that moving his arms would frequently 
precipitate neck pain.  The pain was described as beginning 
in the right elbow and radiating up the right side of his 
body.  The veteran was asked at what point he sought 
treatment for a neck disorder, and he responded that the 
month he returned from service he went to the VA hospital in 
Cincinnati, and received treatment there for approximately 6 
years, from 1974 until the early 1980s.  The veteran added he 
went to that facility and was told that they had no records 
of his treatment during that time period.  The veteran stated 
that the next treatment he received for a neck condition 
began around 1994 at the Rhine clinic.     

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
treatment for a cervical condition beginning in 1994, there 
is little doubt of the existence of a current disability.  
Moreover, as the service medical records clearly reflect in-
service treatment for a neck injury, the second element of a 
service connection claim, as outlined above, can also be 
established.  However, as will be discussed below, the 
evidence of record fails to establish the final remaining 
element of a service connection claim, that of a nexus 
between the in-service injury and the presently diagnosed 
disorder.  

The March 1995 Physical Capabilities Evaluation performed by 
occupational therapist K.K., along with her May 1996 letter, 
support the veteran's contention that his present neck 
disorder is a residual of his in-service injury.  In the May 
1996 letter, K.K. noted that, based on the veteran's 
description of his in-service fall, and the symptoms that he 
suffered as a result, she believed his current diagnosis 
related to that earlier injury.  She added that the veteran's 
present injury is consistent with the fall that occurred 
during service.

While the Board acknowledges the opinion offered by K.K., and 
observes that her statements constitute competent medical 
evidence, it is noted that other evidence of record undercuts 
the conclusions reached by the occupational therapist.  For 
example, the veteran was examined by VA in March 1975 and 
again in November 1976.  In each instance, objective 
examination of the cervical spine failed to reveal any loss 
of motion or any other abnormalities of the neck.  These 
examinations did reflect subjective complaints of pain and 
stiffness in the neck, as well as headaches.  However, 
neither examination yielded a diagnosis of a neck disorder 
based on objective findings at the time.  In fact, although 
the March 1975 examiner did diagnose symptomatic residuals of 
an old neck injury with "psychophysiologic overlay," no 
objective findings were shown at that time.  Thus, it is 
clear that the diagnosis was based on the veteran's 
subjective complaints reported at that time.

The normal objective findings noted in the March 1975 and 
November 1976 VA examinations decrease the probative weight 
of occupational therapist K.K.'s March 1995 conclusion that 
the veteran's present neck disorders are causally related to 
service.  K.K. failed to address these examination findings, 
and offered no explanation as to why, when faced with 
objective findings essentially showing resolution of a neck 
disorder, she continued to believe that the veteran's present 
disorder represented residuals of his in-service fall.  
Moreover, K.K.'s opinion did not address the absence of 
verified treatment for a neck injury, or residuals thereof, 
from the time of the VA examination in November 1976 until 
1994 at Over the Rhine Family Care.  The failure to address 
these critical issues renders K.K.'s opinion of limited 
probative weight.  

Further, contrary to the opinion of K.K. is the medical 
opinion offered by the VA examiner in the February 1998 
addendum to the September 1997 VA examination.  The VA 
examiner concluded that there was no nexus between the 
veteran's present neck disorder and his active service.  In 
arriving at that conclusion, the VA examiner relied upon the 
March 1975 examination, which revealed no abnormalities of 
the neck.  Unlike K.K.'s statements, the VA examiner's 
opinion accounted for the other medical evidence of record, 
and for that reason the Board finds it to be more persuasive 
than that of the occupational therapist.     

In determining that the veteran's present neck disorder does 
not constitute residuals of an in-service injury, the Board 
acknowledges the argument made by the veteran's 
representative in a July 1996 letter.  The veteran's 
representative cited case law standing for the proposition 
that the absence of clinical findings over a long period of 
time does not defeat a claim of service connection, as long 
as there exists a continuity of symptoms, which can be 
provided by the veteran's own testimony.  While this 
statement of law is valid, the Board notes that it is not 
merely the long absence of verified clinical findings of a 
neck or neck-related disorder that prompt a denial of service 
connection in this case.  The veteran's statements of medical 
history, such as his comment at the September 1997 VA 
examination that his neck pain has been ongoing, are 
recognized by the Board as evidence suggesting a continuity 
of symptomatology stemming from the veteran's in-service 
fall.  However, other evidence of record, such as the 
objective VA examination findings reported in March 1975 and 
November 1976, and the opinion of the medical examiner in 
February 1998, more strongly suggest that the veteran's in-
service injury resolved, and that his present disorder is 
unrelated to active service.  

In sum, the evidence does not show that residuals of a neck 
injury were incurred or aggravated during active service.  In 
reaching this decision, the Board observes that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the residuals of a neck injury is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

